142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Domingo GARCIA;  Rosamaria S. Garcia, aka RosamariaS. Rains, Debtors,Shong-Ching TONG, Plaintiff-Appellant,v.Domingo GARCIA;  Rosamaria S. Garcia, aka Rosamaria S.Rains, Defendants-Appellees.
No. 97-55550.
D.C. No. 97-00906-R.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Central District of California Manuel L. Real, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Shong-Ching Tong appeals pro se the district court's dismissal of his appeal from a bankruptcy court's judgment in his action seeking determination of dischargeability of debts of his former tenants, Chapter 7 debtors Domingo and Rosamaria Garcia.  We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.


3
We review de novo the district court's decision on an appeal from a bankruptcy court.  See Worthington v. General Motors Corp. (In re Claremont Acquisition Corp., Inc.), 113 F.3d 1029, 1031 (9th Cir.1997).  We review the bankruptcy court's findings of fact for clear error and its conclusions of law de novo.  See id.


4
The bankruptcy court did not clearly err by finding that the Garcias did not commit fraud in connection with rents owed and properly concluded that the Garcias were entitled to discharge their debt.  See 11 U.S.C. §§ 523(a)(2)(A), 727(a)(4)(A);  In re Claremont, 113 F.3d at 1031.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We have considered appellant's other contentions and conclude that they lack merit